Citation Nr: 1736517	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for hepatitis C in excess of 20 percent from January 22, 2015.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1994 to September 1994 and from January 2004 to March 2006.

This matter initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was afforded a videoconference hearing in March 2013.  A transcript of the testimony offered at this hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

From January 22, 2015, the Veteran's hepatitis C is manifested by daily fatigue, malaise and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes with associated symptoms having a total duration of at least two weeks, but less than four weeks, during the last the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial evaluation for service-connected hepatitis C in excess of 20 percent  from January 22, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of its previous remand, in particular, the tests conducted and the findings made in the VA examination, as directed by the Board. 

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

Rating Schedule for Hepatitis C

Hepatitis C is rated under Diagnostic Code 7354.  It provides that a 20 percent rating is warranted if the disease is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.

A 40 percent evaluation is in order in cases of daily fatigue, malaise, and anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.  Id.

A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.  Id.

A 100 percent rating requires near-constant debilitating symptoms, such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7354.  Id. 

Following the criteria, Note (1) indicates that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code, but should not be based on the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354.  Id.

In addition, Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

Under 38 C.F.R. § 4.112, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "substantial weight loss" means a loss of greater than 20 percent of the individuals' baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year period preceding the onset of the disease.

Each of the rating evaluations for hepatitis C from 10 percent to 60 percent list fatigue, malaise, and anorexia.  Inclusion of the word "and," rather than "or," indicates that the list of symptoms are conjunctive in nature, which could mean the 10 to 60 percent ratings would require the symptom of anorexia.  See Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007) (holding that all the criteria for a 40 percent rating for diabetes mellitus must be met given the clearly conjunctive language used in specifying the criteria under Diagnostic Code 7913).  However, even when a conjunctive "and" is present in the rating criteria, all the criteria need not necessarily be met if the diagnostic code does not involve successive criteria.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (holding that it is not necessary that all the criteria for a 30 percent rating for hypothyroidism be met because Diagnostic Code 7903 does not involve successive rating criteria).  Section 4.7 would then be implicated.  Id.

In assessing the rating criteria for hepatitis C in the context of Camacho and Tatum, the Board interprets the portion of the rating criteria from 10 to 60 percent requiring symptoms of fatigue, malaise and anorexia with other increasing levels of symptomatology related to weight and diet and hepatomegaly as successive in nature in that the next higher rating requires the elements for the lower rating.  This is to say that the 20 percent rating requires daily symptoms rather than the intermittent symptoms required at the 10 percent rating, without weight loss or hepatomegaly, and either dietary restriction or continuous medication.  The 40 percent rating requires that there be minor weight loss and hepatomegaly rather than without those symptoms, and the 60 percent rating requires substantial weight loss or other indication of malnutrition rather than minor weight loss.  Additionally, the portion of the rating criteria requiring incapacitating episodes (10 to 60 percent) or near-constant debilitating symptoms (100 percent) are also successive in nature as higher ratings require that incapacitating episodes must occur for increasingly longer periods of time in order to obtain the next higher rating, and must result in near-constant debilitating symptoms for a 100 percent rating.

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that a disability rating of 20 percent from January 22, 2015 does not adequately reflect the severity of his disability, which has worsened from that date.  He adds that his hepatitis C disability in turn worsens other conditions he has.  The Veteran further asserts that his disability cannot be treated with medication and, therefore, there is no treatment for his daily fatigue.  

The Veteran's Hepatitis C

The Board's July 2016 decision and remand granted an initial evaluation of 20 percent of the Veteran's hepatitis C from March 29, 2006 through January 21, 2015.  However, in its review of the record, the Board determined that for the period from January 22, 2015 another VA examination was necessary to rate the Veteran's disability after that date.  

The Veteran underwent the VA examination in September 2016.  The VA examiner diagnosed the Veteran with hepatitis C and fatty liver and noted he was first diagnosed in 2006.  The September 2016 VA examiner made findings of daily fatigue and intermittent nausea and vomiting.  

The September 2016 VA examiner found that Veteran had no incapacitating episodes, with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, due to his liver conditions during the past 12 months. 

The September 2016 VA examiner also noted in his findings that the Veteran's abdominal examination was normal.  Although no imaging studies were performed, extensive laboratory tests were made in August and September 2016, the results of which were set forth by the examiner.  

The September 2016 VA examiner concluded that the Veteran's liver conditions impact his ability to work.  He explained that, although it appeared that psychiatric conditions affected his ability to perform work, the Veteran reported that even if doing sedentary work, he would have difficulty with concentration and focusing due to fatigue.  The September 2016 VA examiner added that the Veteran's daily activities are affected, in that he sleeps poorly, although this is more likely due to behavioral health conditions.  However, he added that the Veteran can also do self-care, driving and shopping; he does light chores with rest breaks; and he does some walking for exercise.

The September 2016 VA examiner drew his last conclusions by first observing that it is difficult to tell for certain how many of the symptoms are truly due to just the hepatitis and difficult to attribute all the symptoms to it.  The September 2016 VA examiner observed earlier in his examination that the Veteran has numerous other medical conditions, the symptoms of which overlap the symptoms of hepatitis C.  He further observed that the Veteran has behavioral health issues, including bipolar disorder, anxiety, substance abuse (multiple substances), arthritis of the knees, hypertension, seizures, headaches, kidney stones, and is on a number of medications which could induce side effects.  

The September 2016 VA examiner noted that the Veteran's main complaint is fatigue, as he reported feeling tired and run down most of the time and has occasional difficulty with motivation to do daily tasks.  He also reported nausea and occasional vomiting, sleeping poorly, some myalgias, and occasional left flank pain, though the September 2016 VA examiner observed earlier that fatigue in particular is likely due to behavioral health issues and medications and nausea and vomiting may or may not in fact be due to hepatitis C.  

The September 2016 VA examiner also noted that the Veteran does not have rashes, fevers or chills; his appetite is normal; there was some overall weight gain of 25 to 30 pounds from 2011 to 2013; a slower gain of approximately 10 to 15 pounds since then; and there were occasional drops in weight, but in the five to 10-pound range and the weight loss was quickly made up in a few months.  From the above, the September 2016 VA examiner concluded that the effects of hepatitis C on the Veteran's appetite over the long term caused no problems.

The September 2016 VA examiner noted at the beginning of the examination that the Veteran's blood tests over the years have shown elevated liver enzymes.  However, he added that the Veteran has alcohol abuse and frequently these tests were done when he was intoxicated.  The September 2016 VA examiner further noted that an ultrasound of the liver, last performed in 2011, had showed diffuse fatty infiltration of the liver and this too is more likely due to heavy alcohol use than to hepatitis-C.  He added that the Veteran's liver enzymes in the previous month again had been elevated, but he observed that, at the time of testing, the Veteran's alcohol level had been 423, well over the legal intoxication limit of 8.

In addressing the current results of the blood tests for this examination, the September 2016 VA examiner described them as "normal liver bloodwork."  He concluded that it is more likely that the Veteran's symptoms are only mildly due to hepatitis-C.  He added that the Veteran's hepatitis C appears to be quiet and not progressing.  He emphasized that the Veteran's bloodwork is normal when not intoxicated and his abdominal examination is normal.  He further observed that in most instances of mild, stable hepatitis-C of the Veteran's sort, there are no symptoms and this is why many people have the disease and are unaware of it.  

Additionally, the Board has reviewed the Erie VA Medical Center treatment records from January 25, 2015 through September 22, 2016.  Although hepatitis C is noted throughout the records in the Veteran's history and problems list, it is not the focus of any examinations or treatment notes, other than in the duplicate records of the Veteran's January 2015 VA examination and his September 2016 VA examination, discussed above.

Conclusion 

The Board has carefully reviewed and considered the Veteran's reports during examinations, as they appear throughout the record, his lay statements and those of his wife, friends and family members, and his testimony from his Board hearing, all of which have assisted the Board in better understanding the nature and development of the Veteran's disability.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran, his wife and others are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, the Board must emphasize that they are not competent to diagnose or interpret accurately the origins or severity of the Veteran's hepatitis C , as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to clinical findings when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There are no findings and opinions in the record contrary to the findings and conclusions of the September 2016 VA examiner, discussed at length above.  He explained the reasons for his conclusions, based on accurate characterizations of the evidence of record, detailed findings and extensive laboratory results.  From this the September 2016 VA examiner did not find the criteria necessary for the Veteran to attain a higher disability rating for the period at issue and his overall findings upon examination are entitled to substantial probative weight.

For the reasons stated, the Board finds the record does not contain supporting medical findings, an adequate opinion or related factors to indicate the criteria for a disability rating under Diagnostic Code 7354 beyond 20 percent from January 22, 2015 or which indicate that the assigned rating schedule at 20 percent is inadequate and does not reasonably contemplate the level of severity and symptomatology of the Veteran's service-connected disability.   

Specifically, the September 2016 VA examiner's findings indicate that the Veteran experiences daily fatigue and malaise, but not anorexia; there is no evidence of hepatomegaly; and there is no evidence, nor were there reports, of incapacitating episodes lasting no more than two weeks during a 12-month period.  The September 2016 VA examiner's summary of the Veteran's weight history reveals overall stability and steady gain, rather than substantial weight loss.  The September 2016 VA examiner detected no signs and received no reports of near-constant debilitating symptoms due to such symptoms has fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or right upper quadrant pain.  Moreover, the effects of the Veteran's disability, including fatigue, malaise, nausea, occasional vomiting, myalgias, and occasional flank pain have nonetheless been fully considered and are contemplated in the rating schedule at 20 percent.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial compensable evaluation for hepatitis C in excess of 20 percent from January 22, 2015 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


